DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 32-33, 38-30 are rejected under 35 U.S.C. 103 as being unpatentable over Van Gysel (US 2015/0114019 – provided by Applicant in the IDS) in view of Lamie (US 5,265,442 – provided by Applicant in the IDS).

Regarding claim 21, Van Gysel teaches a heating, ventilation, and/or air conditioning (HVAC) system (see Title), comprising: 
a vapor compression circuit (see paragraph [0043], see Fig. 4, see C in Fig. 4 which is described in paragraph [0029]) configured to circulate a refrigerant through a first heat exchanger (C, Fig. 4, see paragraph [0043]), 
wherein the first heat exchanger is configured to transfer heat between the refrigerant and an airflow (see paragraph [0029] and [0043] which notes delivering heat to consumers which inherently requires exchange between refrigerant and airflow); and 
a supplemental cooling system comprising a cooling bank (B, Fig. 4, paragraph [0029]), a working fluid circuit (see paragraph [0029]), and a second heat exchanger (D, Fig. 4), 
wherein the cooling bank is in indirect thermal communication with the refrigerant (see Fig. 4), the working fluid circuit is configured to circulate a working fluid between the cooling bank and the second heat exchanger (see Fig. 4), 
the second heat exchanger is configured to transfer heat between the working fluid and the airflow (see paragraph [0029] and [0043] which notes delivering cold to consumers which inherently requires exchange between working fluid and airflow).
Van Gysel does not teach that the second heat exchanger is disposed upstream of the first heat exchanger with respect to a direction of the airflow.  
Lamie teaches an air conditioning system (Lamie, Title) which features an air handler (Lamie, 54, Fig. 2, see col. 4, lines 30-32 which notes 54 is aconventional air conditioning unit, the Examiner notes that 54 is analogous to air handler unit as it is placed on the top of a building as passes air throughout the building as shown in Fig. 2 and supported in col. 3, lines 32-35), wherein a heat exchanger (Lamie, 24, Figs. 2 and 4, see col. 2, lines 58-65) is disposed upstream of the air handling unit with respect to a flow path of an airflow (the Examiner notes that 24 is analogous to the claimed second heat exchanger as it is connected to a reservoir which contains a working fluid that is passed to 24 which is disposed upstream of the air handler in a flow path of the airflow as shown in Fig. 4, see col. 2, lines 45-57).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Van Gysel as modified with the teaching of positioning the second heat exchanger upstream of the air handling unit with respect to a flow path of the airflow, as taught by Lamie, in order to reduce the capacity required of the air handler by providing conditioned air which thus reduces operational costs of the air handler.

Regarding claim 32, Van Gysel as modified teaches the HVAC system of claim 21, comprising an air handler, wherein the first heat exchanger and the second heat exchanger are disposed within the air handler, and the air handler is configured to receive a return airflow from a building, an environmental airflow from an ambient environment, or both (met through the combination with Lamie, see the motivation in claim 21 above).  

Regarding claim 33, Van Gysel teaches a heating, ventilation, and/or air conditioning (HVAC) system (see Title), comprising: 
wherein a first heat exchanger (C, Fig. 4, see paragraph [0043]) is disposed along a vapor compression circuit (see paragraph [0043], see Fig. 4, see C in Fig. 4 which is described in paragraph [0029]) and is configured to transfer heat between a refrigerant and an airflow (see paragraph [0029] and [0043] which notes delivering heat to consumers which inherently requires exchange between refrigerant and airflow), 
a second heat exchanger (D, Fig. 4) is disposed along a working fluid circuit and is configured to transfer heat between a working fluid and the airflow  (see paragraph [0029] and [0043] which notes delivering cold to consumers which inherently requires exchange between working fluid and airflow), and 
an auxiliary refrigerant circuit configured to receive a flow of the refrigerant from the vapor compression circuit (see at least paragraph [0034], see circuit with B in Fig. 4), 
wherein the auxiliary refrigerant circuit comprises a third heat exchanger configured to enable cooling of the working fluid within a cooling bank of the working fluid circuit via the flow of the refrigerant (see the coil within B in Fig. 4); and 
a controller configured to: receive feedback indicative of an operating parameter of the HVAC system (paragraph [0063] which notes controlling of the system which thereby requires a controller); and Application No. 17/516,433 Preliminary Amendment Page 5 
operate the HVAC system to adjust the flow of the refrigerant from the vapor compression circuit to the auxiliary refrigerant circuit (Van Gysel, paragraph [0063]);
adjust a flow of the working fluid from the cooling bank to the second heat exchanger, or both, based on the operating parameter (see paragraph [0063] which notes adjustment due to demand).  
Van Gysel does not teach:
an air handling unit comprising a first heat exchanger and a second heat exchanger, 
the second heat exchanger is disposed upstream of the first heat exchanger relative to the airflow;
Lamie teaches an air conditioning system (Lamie, Title) which features an air handler (Lamie, 54, Fig. 2, see col. 4, lines 30-32 which notes 54 is a conventional air conditioning unit, the Examiner notes that 54 is analogous to air handler unit as it is placed on the top of a building as passes air throughout the building as shown in Fig. 2 and supported in col. 3, lines 32-35), wherein a heat exchanger (Lamie, 24, Figs. 2 and 4, see col. 2, lines 58-65) is disposed upstream of the air handling unit with respect to a flow path of an airflow (the Examiner notes that 24 is analogous to the claimed second heat exchanger as it is connected to a reservoir which contains a working fluid that is passed to 24 which is disposed upstream of the air handler in a flow path of the airflow as shown in Fig. 4, see col. 2, lines 45-57).

Regarding claim 38, Van Gysel teaches a heating, ventilation, and/or air conditioning (HVAC) system (see Title), comprising: 
a vapor compression circuit (see paragraph [0043], see Fig. 4, see C in Fig. 4 which is described in paragraph [0029]) configured to circulate a refrigerant through a first heat exchanger (C, Fig. 4, see paragraph [0043]), wherein the first heat exchanger is configured to transfer heat between the refrigerant and an airflow (see paragraph [0029] and [0043] which notes delivering heat to consumers which inherently requires exchange between refrigerant and airflow); Application No. 17/516,433 Preliminary Amendment Page 6  
an auxiliary refrigerant circuit (see at least paragraph [0034], see circuit with B in Fig. 4) comprising a second heat exchanger (see the coil in B in Fig. 4), wherein the auxiliary refrigerant circuit is configured to circulate a flow of the refrigerant received from the vapor compression circuit (see Fig. 4); 
a first working fluid circuit configured to circulate a first working fluid between the second heat exchanger and a cooling bank, wherein the second heat exchanger is configured to transfer heat between the refrigerant and the first working fluid (see the circuit between A and B in Fig. 4); 
a second working fluid circuit configured to circulate a second working fluid between the cooling bank and a third heat exchanger (see circuit between B and D in Fig. 4), wherein the cooling bank is configured to transfer heat between the first working fluid and the second working fluid (see Fig. 4), 
the third heat exchanger is configured to transfer heat between the second working fluid and the airflow (see paragraph [0029] and [0043] which notes delivering cold to consumers which inherently requires exchange between working fluid and airflow).
Van Gysel does not teach that the third heat exchanger is disposed upstream of the first heat exchanger with respect to the airflow.  
Lamie teaches an air conditioning system (Lamie, Title) which features an air handler (Lamie, 54, Fig. 2, see col. 4, lines 30-32 which notes 54 is a conventional air conditioning unit, the Examiner notes that 54 is analogous to air handler unit as it is placed on the top of a building as passes air throughout the building as shown in Fig. 2 and supported in col. 3, lines 32-35), wherein a heat exchanger (Lamie, 24, Figs. 2 and 4, see col. 2, lines 58-65) is disposed upstream of the air handling unit with respect to a flow path of an airflow (the Examiner notes that 24 is analogous to the claimed second heat exchanger as it is connected to a reservoir which contains a working fluid that is passed to 24 which is disposed upstream of the air handler in a flow path of the airflow as shown in Fig. 4, see col. 2, lines 45-57).

Regarding claim 39, Van Gysel as modified teaches the HVAC system of claim 38, wherein the first heat exchanger and the third heat exchanger are disposed within an air handling unit of the HVAC system (met through the combination with Lamie, see the motivation in claim 21 above).  

Claims 29 are rejected under 35 U.S.C. 103 as being unpatentable over Van Gysel in view of Lamie, further in view of Dooley (US 2017/0138023 – provided by Applicant in the IDS).

Regarding claim 29, Van Gysel as modified teaches the HVAC system of claim 21, wherein the supplemental cooling system comprises a controller (Van Gysel, paragraph [0063] which notes controlling of the system which thereby requires a controller) configured to: 
operate a flow control device to circulate the working fluid between the cooling bank and the second heat exchanger (Van Gysel, Fig. 4 which shows a pump, see paragraph [0063]), 
actuate a valve to adjust a flow of the refrigerant from the vapor compression circuit to an auxiliary refrigerant circuit to indirectly cool the working fluid, or both (Van Gysel, see Fig. 4 which shows a valve);
receive feedback indicative of an operating parameter of the HVAC system (Van Gysel, paragraph [0063]).
Van Gysel as modified does not teach comparing the feedback to a threshold operating parameter value; and based on the comparison between the feedback and the threshold operating parameter value:
Dooley teaches system for managing fluid condition in a pipe (Dooley, Title, Abstract) of a structure (Dooley, 120, Fig. 1) wherein a recirculation pump (Dooley, 108, paragraph [0021]) is activated when the temperature inside the structure falls below a predetermined threshold (Dooley, paragraph [0021], the Examiner notes that the inside temperature of the structure is the operating parameter).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Van Gysel as modified with the teaching of activating the pump when the operating parameter falls below a first threshold, as taught by Dooley, in order to effectively regulate fluid flow which thereby results in greater heat transfer of the HVAC system by increasing the turbulence in the system via the pump operation.

Claims 30 are rejected under 35 U.S.C. 103 as being unpatentable over Van Gysel in view of Lamie and Dooley, further in view of Honda (US 2012/0260688).

Regarding claim 30, Van Gysel as modified teaches the HVAC system of claim 29, but does not teach that the threshold operating parameter value is an operating capacity of the HVAC system. Honda teaches a heat pump system (Honda, Title) which controls the pump based on the operating capacity of the system (Honda, paragraphs [0011]-[0013]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Van Gysel as modified with using operating capacity as the threshold operating parameter value, as taught by Honda, in order to assess how usage of the operating capacity effects the desired performance of the system.

Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Van Gysel in view of Lamie, further in view of Junge (US 2017/0191720).

Regarding claim 34, Van Gysel as modified teaches the HVAC system of claim 33, but does not teach that the controller is configured to actuate a valve to increase the flow of the refrigerant from the vapor compression circuit to the auxiliary refrigerant circuit based on a determination that the operating parameter is below a threshold value. Junge teaches an air conditioner wherein a valve is opened when an humidity level (i.e. an operating parameter) is below a threshold (Junge, paragraph [0012]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Van Gysel as modified with actuating the valve to increase flow when an operating parameter is below a threshold, as taught by Junge, in order to maintain the system to the desired performance. 

Regarding claim 36, Van Gysel teaches the HVAC system of claim 33, but does not teach the feedback indicative of the operating parameter of the HVAC system is:
an ambient temperature, 
an amount of power supplied to the HVAC system, 
an amount of power supplied to a compressor of the HVAC system, a speed of the compressor, 
a temperature of the refrigerant, 
a pressure of the refrigerant, 
a temperature of an interior space to be conditioned by the HVAC system, 
an operating capacity of the HVAC system, or any combination thereof.  
Junge teaches an air conditioner wherein a valve is opened when an humidity level (i.e. an operating parameter) is below a threshold (Junge, paragraph [0012]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Van Gysel as modified with actuating the valve to increase flow when an operating parameter is below a threshold, as taught by Junge, in order to maintain the system to the desired performance.

Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Van Gysel in view of Lamie and Junge, further in view of Warren (US 2016/0047578).

Regarding claim 35, Van Gysel teaches the HVAC system of claim 34, but does not teach that the controller is configured to actuate a pump to adjust the flow of the working fluid from the cooling bank to the second heat exchanger based on a determination that the operating parameter is above the threshold value. Warren teaches an air handler (Warren, Abstract) which features a pump that is responsive to being controlled when a pressure is detected to be above a threshold amount (Warren, paragraph [0079]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Van Gysel as modified with adjusting the pump based on the operating parameter being higher than the threshold value, as taught by Warren, in order to maintain the desired heat exchange performance in the system. 


Allowable Subject Matter
Claims 22-28, 31, 37, 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763